       Case 1:19-cv-06338-AT-KNF Document 16 Filed 06/02/20 Page 1 of 1

                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #:
RAMON LARA,                                                        DATE FILED: 6/2/2020
                      Petitioner,

               -against-                                            19 Civ. 6338 (AT) (KNF)

WILLIAM LEE, SUPERINTENDENT EASTERN NY                               ORDER ADOPTING
CORRECTIONAL FACILITY,                                                 REPORT AND
                                                                    RECOMMENDATION
                Respondent.
ANALISA TORRES, District Judge:

       Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 15, of the Honorable Kevin Nathaniel Fox, the Court reviewed the R&R for clear error, and
found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014). The Court, therefore, ADOPTS the R&R in its entirety.

       Accordingly, Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
§ 2254, ECF No. 2, is DENIED.

        The Clerk of Court is directed to close the case. Chambers will mail a copy of this order
to Plaintiff pro se.

       SO ORDERED.

Dated: June 2, 2020
       New York, New York
